Citation Nr: 1114142	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO. 09-42 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 until March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina. This claim has since been transferred to the VARO in Montgomery, Alabama. 


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 	
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2008, prior to the initial RO decision that is the subject of this appeal. The letter informed him that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim. It is therefore inherent that the he had actual knowledge of the rating element of the claim. 

In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in May 2008. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and the Veteran has submitted statements. In addition, he was afforded a VA medical examination in May 2008, which provided specific medical opinions pertinent to the issue on appeal. Furthermore, subsequent VA medical records regarding the Veteran's psychiatric disability are of record and the Veteran has not indicated that his PTSD has worsened since the last VA examination. As such, sufficient evidence is of record to make a determination on this claim.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Regulations pertaining to the criteria for evaluating psychiatric disorders, including Diagnostic Code 9411 for PTSD, provide for a 70 percent evaluation where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the  ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked  irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene;  difficulty in adapting to stressful circumstances (including  work or a work-like setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication;  persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 31-40 indicates some impairment of reality testing or communication (e.g., speech illogical at times, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

Merits of the Claim
 
The Veteran contends that his service-connected PTSD is more severe than indicated by the 70 percent disability rating previously granted him. 

The Veteran received a VA examination in May 2008, which included a review of the claims file. The Veteran reported a depressed mood most days, though some days were better than others. The Veteran's marital relationship was described as fair, with arguments over the Veteran's dress because he wanted to dress comfortably and not concern himself with shaving, haircuts, or other matters; his wife would get angry if she learned of him drinking and they would argue if the Veteran does not express himself verbally.

During the May 2008 VA examination, the Veteran reported that he got along with himself, but that he may break things or throw things in anger. He reported having one close friend that is a Vietnam veteran, whom he saw twice a month. He denied other group, club, or church participation. He also reported that he enjoyed keeping bees, yard work, maintaining his pool for his grandchildren, cooking breakfast at times, and sitting on his back porch.

The Veteran also reported that his last suicide attempt was 4 years previously, which was prior to the current claim, but that he did not have the courage to pull the trigger. He also reported for an assault arrest 4 years previously. He reported getting angered easily in public, and thus trying to not be in public. He further claimed that he preferred being alone and that he considered divorcing his wife. He also claimed to partake in 5 drinks of liquor a day, but that he hides it from his wife and doctors. 

The May 2008 VA examiner noted that the Veteran appeared neat, though he reported that his wife was angry with him because he did not shave, needed a haircut, and was dressed casually in jeans and a polo shirt.

The May 2008 VA examiner found the Veteran's psychomotor activity to be unremarkable and his speech to be unremarkable, clear, and coherent. The examiner also noted the Veteran to be frequently tearful and to state that he did not want understanding, because he was not used to it. He believed he did better being "bottled up," detached, and not understood. The examiner found the Veteran's mood to be depressed and to be easily distracted. The examiner found him oriented to person, place, and, time; his thought process was unremarkable, rambling. The examiner found no delusions or hallucinations and noted that the Veteran understood the outcome of his behavior and partially understood that he has a problem. The examiner also noted sleep impairment and panic attacks.

The May 2008 VA examiner found the Veteran to have inappropriate behavior of crying and quickly wiping it away; he tried to hide his feelings. The Veteran also reported homicidal thoughts, with no intent or plan. He also noted passive suicidal thoughts, without plan or intent. The Veteran also reported an episode of violence, more recently than his arrest for assault 4 years previously, in which he destroyed property in anger. 

The May 2008 VA examiner found the Veteran to not be able to maintain minimal personal hygiene; his wife criticized him for not shaving, dressing nicely, or bathing daily. The examiner found him to have slight problems with toileting, grooming, bathing, engaging in sports/exercise, traveling, driving, and other recreational activities.  The examiner found him to have no problem with household chores, shopping, self feeding, and dressing/undressing. 

The May 2008 VA examiner noted that the Veteran worked outside and refused inside work and that he preferred not to drive due to his easy anger. The examiner found him to have a normal remote memory and mildly impaired recent and immediate memory. 

The May 2008 VA examiner diagnosed the Veteran with PTSD, dysthymic disorder, and alcohol dependence, including 5 drinks of vodka daily, and assessed a GAF score of 31. 

An August 2008 VA letter, from the Veteran's psychiatrist W.D.B., MD, noted that the Veteran has displayed considerable care in managing his money and has been conservative in his spending. The examiner found the Veteran to be fully competent to handle his own financial affairs. 

In an August 2008 statement, the Veteran disagreed with a proposal by VA to find him incompetent to manage his financial affairs. He reported that he handled his financial affairs without difficulty, and that he wrote out the checks for the payment of his bills, though his wife posted the payments. 

The April 2008 VA medical record, from the same month as his claim, is indicative of the Veteran's subsequent VA medical records regarding his psychiatric treatment. It noted that the Veteran continued to report some depressed affected, expressed as general anhedonia, which was worse after a dental surgery the previous month when he had discomfort and pain. The Veteran noted enjoying his bee hive hobby. The examiner noted that the Veteran had been a little more active, including eating out with his wife occasionally at places where there are no crowds. 

In April 2008, the Veteran denied recent serious suicidal ideation and plans, as well as loss of control or near loss of control. The examiner found the PTSD symptoms to be improved in the last few months, except for increases at times of much stress or near war anniversary dates. The examiner also found anxiety to continue to be in good control and that the Veteran avoided situations where he might come close to losing control or when something brought back memories of Vietnam. The Veteran also reported that he stayed home a lot due to being uncomfortable around large groups and concern over getting angry and violent. The Veteran reported enjoying doing things around the house and having a good relationship with his wife. The examiner noted a GAF score of 58 and diagnosed him with chronic prolonged PTSD, severe, secondary to combat.

The Veteran's post April 2008 VA medical records similarly indicated GAF scores above 50, that he enjoyed his bee keeping hobby, and that he would occasionally go out with his wife to places with no crowds. They also continually indicated reports of some depressed affect, generally expressed by anhedonia. However, they also consistently showed repeated denials of serious suicidal ideation or plans and no episodes of loss of control or near loss of control. The Veteran also continually reported avoiding situations that might lead him to lose control. 

A January 2009 VA medical record noted that the Veteran reported an increase depression and obsessive thoughts, which he believed was set off by a violent videogame brought to his home by his grandson. The Veteran reported that following that time, he has had poor sleep, obsessive thinking, and suicidal ideation. The examiner noted that although the Veteran had previously been directed to increase his medication a week previously, he has continued to have problems. 

One February 2009 VA medical record noted that the Veteran reported increased obsessive thinking and memory of Vietnam, after his grandson brought a violent videogame to his house the previous month. He reported that for several weeks following that time, he was sleeping poorly and was much more irritable. He also reported coming very close to losing control and attacking an "oriental" he encountered while waiting on a table at a restaurant, although the man had done and said nothing to the Veteran. The Veteran further noted that after the encounter he was so irritable that he tried to cross a median to avoid a traffic jam, got stuck, and had to be pulled out. The Veteran also reported stresses at home with his children's finances and yelling at his grandson after being questioned about the weapons he used in Vietnam. The examiner found the Veteran's general PTSD symptoms seemed worse in the past month, but still in fair control and better this week than right after exposure to the video game. The examiner determined that the anxiety continued in good control. The VA examiner found him to have a GAF score of 52.

An October 2009 VA medical record noted reports of strong Vietnam dreams and considerable obsessive thinking about Vietnam in the last few days. The Veteran reported being angry with his neighbor earlier that day and almost losing control, but that he did not. The examiner discussed the need to keep his mind actively involved, with the coming anniversary of his ship being blown up and the extreme rainy weather. The Veteran reported that he is calmer and in better control. 

The evidence of record indicates that the Veteran's PTSD symptoms are more consistent with a 70 percent disability rating than a higher 100 percent disability rating. The Veteran's symptoms of PTSD indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the  ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked  irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene;  difficulty in adapting to stressful circumstances (including  work or a work-like setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. 

However, the record does not indicate that the Veteran's PTSD symptoms warrant a 100 percent disability rating, for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication;  persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Veteran's PTSD symptoms do not indicate gross impairment in thought processes or communication. The May 2008 VA examiner found the Veteran's speech to be clear and coherent. That May 2008 VA examiner also found his thought process to be unremarkable, rambling. Additionally, the Board notes that the Veteran previously objected to a VA proposal to find him incompetent to manage his financial affairs. In an August 2008 statement he reported that he has always managed his financial affairs without difficulty and wrote the checks to pay his bills. His VA psychiatrist also submitted a statement in August 2008 to the effect that the Veteran displayed considerable care in managing his money, was conservative with his spending, and was competent to handle his own financial affairs. The record thus indicates that the Veteran does not have gross impairment of either thought process or communication indicative of a 100 percent disability rating.

The record also does not indicate that the Veteran has persistent delusions or hallucinations indicative of a 100 percent disability rating. The May 2008 VA examiner found him to not have either delusions or hallucinations and the Veteran has not made such indications to his VA psychiatrist in the medical evidence of record.

The record similarly does not indicate that he is in persistent danger of hurting himself or others. Although he has passive suicidal ideation, which is indicative of a 70 percent disability rating, he repeatedly denied any plans or intent. He similarly denied plans or attempts to commit homicide. Furthermore, although the Veteran has reported occasions when he felt close to losing control, such as his claim that he was close to attacking "an oriental" at a restaurant, the Veteran has not lost such control. His VA psychiatrist also consistently found him to have his symptoms in fair control and that the Veteran reported avoiding situations that would lead him to lose control.

The Veteran has also not indicated grossly inappropriate behavior or an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), which would be indicative of a 100 percent disability rating. Although the May 2008 VA examiner found the Veteran to be unable to maintain minimal personal hygiene, and that the Veteran's wife complained of his not shaving, dressing nicely, or bathing daily, the Board notes that the examiner also clarified that the Veteran only had slight problems with toileting, grooming, and bathing. Furthermore, the VA medical records consistently reported that the VA psychiatrist found the Veteran to appear neatly groomed. Additionally, the Veteran's wife's complaint of his being casually attired in a polo shirt and jeans is not indicative of an inability to maintain minimal personal hygiene, neither are his reports of preferring a casual appearance in need of a shave or hair cut. Although, such reports do indicate a certain casualness of appearance, they are not an indication of a complete inability to maintain minimal personal hygiene. Rather, it is more indicative of a neglect of personal appearance and hygiene, a characteristic of a 70 percent disability rating.

Furthermore, although the Veteran does have difficulty associating with other people, he does not have social impairment due to grossly inappropriate behavior. He and his wife have a fair relationship and he has a relationship with his children and grandchildren. Even though the Veteran did report an incident of yelling at his grandson, the overall record indicates that the Veteran has a relationship with his grandchildren and that the yelling incident was not indicated by the record to be a frequent occurrence. Additionally, the Veteran has at least one friend with whom he associates with outside his family and is able to go out into the public, to go to restaurants, even if he does so when they are not crowded. Additionally, the Veteran's VA psychiatrist has repeatedly found the Veteran to be in fair control of his PTSD symptoms generally and the record does not indicate that the Veteran has lost control, beyond an impaired impulse control characteristic of a 70 percent disability rating.

The Veteran is also not disorientated to time or place and has not indicated memory loss for names of close relatives, his own occupation, or his own name. The May 2008 VA examiner found that although the Veteran could be easily distracted, he was oriented to person, place, and time. Additionally, although the examiner found some memory impairment, the examiner found him to have a normal remote memory and mildly impaired recent and immediate memory. Such minor memory impairment does not indicate a memory problem so significant that the Veteran does not remember the names of his close relatives or his own name. Furthermore, the Veteran remembered his former occupation during his May 2008 VA examination, when he reported that he previously worked as an electrician.

Thus, although the Veteran's PTSD symptoms are indicative of occupational and social impairment, they generally do not rise to the levels contemplated by a 100 percent disability rating for total occupational and social impairment. The Board notes that even when the Veteran had a period of several weeks of increased irritability following his exposure to his grandson's violent videogame, his VA psychiatrist still found him to be in fair control of his PTSD symptoms and to warrant a GAF score of 52. He did exhibit some impaired impulse control, such as his crossing a traffic median, but such impaired impulse control is consistent with a 70 percent disability rating. 

The Board further notes that the Veteran's GAF scores are also consistently higher than those that would be indicated for a 100 percent disability rating. Although the May 2008 VA examination found a GAF of 31, the other GAF scores of record were consistently higher, in the 50s range, which is more indicative of moderate symptoms. Additionally, the Court has held that a GAF score is only one factor in determining a veteran's disability rating. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001). The majority of the Veteran's symptoms do not reflect such a severity to warrant a 100 percent evaluation. Although the Veteran's VA examiners have consistently found him to have severe PTSD, the symptomatology represented in the evidence of record is more reflective of the type of symptomatology indicated by a 70 percent evaluation, indicating deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood. As such, the majority of the evidence indicates that the Veteran's PTSD symptoms are not of such a severity to warrant a finding of total occupational and social impairment. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. As the rating criteria is adequate, it is inappropriate to consider whether there are any exceptional or unusual factors present.  Referral for consideration of an extra-schedular is thus not warranted.  In any case, the Board further notes that the Veteran has already been granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ORDER

An evaluation in excess of 70 percent for PTSD is denied. 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


